Judgment unani*981mously affirmed. Memorandum: Supreme Court properly denied the motion of defendant to suppress his statements to the police and the physical evidence seized as a result of those statements. "[E]ven assuming, arguendo, that the police deliberately failed to obtain an arrest warrant before speaking to defendant in order to avoid the attachment of defendant’s right to counsel, that failure would not require suppression of defendant’s statement” (People v Dyson, 221 AD2d 1004, 1005, citing People v Caviano, 194 AD2d 429, 431, lv denied 82 NY2d 892, 83 NY2d 803). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Sodomy, 1st Degree.) Present— Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.